William E. Stanton, Esq. Town Attorney, Stanford
We acknowledge receipt of your letter written as attorney for the Town of Stanford and asking us whether the adjoining Towns of Stanford and Milan, both being in Dutchess County, may enter into an agreement whereby each town will maintain a town road under the jurisdiction of the other town. You inquire because of the difficulty of access each of the towns has to one of its town highways but which town highway is readily accessible to the department of highways of the other town.
Highway Law § 142-d, for a variety of reasons, lacks some of the detail and authority to provide a complete solution to your problem even though upon initial examination it appears appropriate.
However, better and more complete authority for accomplishing your objective is contained in General Municipal Law Article 5-G (§§ 119-m, 119-n and 119-o). We emphasize applicability of section 119-o which authorizes two municipalities, each of which has power to perform a service for itself, to perform that service with the other on an individual, cooperative, joint or contract basis. The section goes into exhaustive detail as to the manner in which agreements for this purpose may be entered into and how the fiscal implications shall be resolved.
In our opinion, pursuant to authority of Article 5-G of the General Municipal Law, two towns may enter into an agreement under which each town will perform certain functions and services in relation to maintenance and repair of a road under the jurisdiction of the other town.